MEYER, Justice
(dissenting).
I respectfully dissent. Following the 2003 amendments, Minn.Stat. § 604.02, subd. 1 (2010), provides that “[wjhen two or more persons are severally liable, contributions to awards shall be in proportion to the percentage of fault attributable to each.” The majority concludes that because the jury found the sole defendant 50% at fault for the plaintiffs injury, the defendant is liable for only 50% of the jury award, which leaves the innocent plaintiff uncompensated for half of her damages. To reach this result, the majority abandons the common law and adopts an illogical construction in which the term “persons” has different meanings in different provisions of the same statute. Reading the statute as a whole, which we must, I conclude that the several liability provision in Minn.Stat. § 604.02, subd. 1, is not triggered when there is only one party liable for the award.
A.
The issue in this appeal concerns how much of the $224,200.70 jury award Alice Ann Staab can recover from the Diocese of St. Cloud, the only defendant in this case. Resolving this issue involves the interpretation of Minn.Stat. § 604.02, subd. 1. Our goal in statutory interpretation is to ascertain and effectuate the intent of the Legislature. Educ. Minn.-Chisholm v. Indep. Sch. Dist. No. 695, 662 N.W.2d 139, 143 (Minn.2003).
Section 604.02 modifies the common law rule of joint and several liability in Minne*81sota. The dispute here centers on whether the 2003 amendments altered the common law in this situation — a case involving a single defendant. Under established principles of statutory construction, we must presume that statutes are consistent with the common law. In re Shetsky, 239 Minn. 463, 469, 60 N.W.2d 40, 45 (1953). We will not construe a statute as abrogating or modifying the common law “unless the statute does so explicitly.” Nelson v. Productive Alts., Inc., 715 N.W.2d 452, 455 (Minn.2006).
The majority acknowledges that we “do not presume that the Legislature intends to abrogate or modify a common law rule except to the extent expressly declared or clearly indicated in the statute.” Therefore, before proceeding to the language of the statute, I first examine the common law that applies in this situation. Under Minnesota common law, joint and several liability is the general rule in cases involving multiple tortfeasors that have caused a single, indivisible injury to a plaintiff. See Flaherty v. Northern Pac. Ry. Co., 39 Minn. 328, 329, 40 N.W. 160, 160-61 (1888). When persons are jointly and severally liable, the plaintiff can hold any or all of those persons liable for the entire resulting injury. Thorstad v. Doyle, 199 Minn. 543, 553, 273 N.W. 255, 260 (1937). In other words, if a plaintiff sues a single tortfeasor for her injury, that tortfeasor is liable for the entire injury, notwithstanding the existence of other tortfeasors the plaintiff could have sued. See Schneider v. Buckman, 433 N.W.2d 98, 101 (Minn.1988) (explaining that “a plaintiff may sue one, all, or any number of joint tortfeasors”). Therefore, under the circumstances here, a sole defendant like the Diocese, which is 50% at fault for a plaintiffs injury, is liable for the entire award.
The focus here is on the 2003 amendments to Minn. Stat. § 604.02, subd. 1. Act of May 19, 2003, ch. 71, § 1, 2003 Minn. Laws 386. Among other changes, the Legislature changed the language of the triggering clause from “[w]hen two or more persons are jointly liable” to “[w]hen two or more persons are severally liable.” Id. (emphasis added). As amended, Minn. Stat. § 604.02, subd. 1, provides:
When two or more persons are severally liable, contributions to awards shall be in proportion to the percentage of fault attributable to each, except that the following persons are jointly and severally liable for the whole award:
(1) a person whose fault is greater than 50 percent;
(2) two or more persons who act in a common scheme or plan that results in injury;
(3) a person who commits an intentional tort; or
(4) a person whose liability arises under [certain environmental laws].
The majority concludes that the Legislature modified the common law here based primarily on the Legislature’s perceived intent “to limit joint and several liability in Minnesota.” The 2003 amendments to section 604.02 do have a significant effect on joint and several liability in cases in which two or more defendants have caused indivisible harm to a plaintiff. But the perceived intent of the Legislature to limit joint and several liability falls far short of the express statutory language needed to modify the common law in situations not controlled by the statutory language-cases involving a single defendant. We presume that the Legislature says what it means in a statute, Goodman v. Best Buy, Inc., 777 N.W.2d 755, 758 (Minn.2010), and cannot base our interpretation on what the Legislature might have intended, see Haghighi v. Russian-Am. Broad. Co., 577 N.W.2d 927, 930 (Minn.1998) (“If the literal language of this statute yields an unintended *82result, it is up to the legislature to correct it.”).
When amending the statute in 2003, the Legislature framed the several liability provision as a conditional statement—“[w]hen two or more persons are severally liable.” Minn.Stat. § 604.02, subd. 1 (emphasis added). And the Legislature chose to retain the triggering language that requires “two or more persons” for the several liability provision to apply. Id. (emphasis added). In cases involving a single defendant, there is only one person who can be liable for an award. See Hurr v. Davis, 155 Minn. 456, 458-59, 193 N.W. 943, 944 (1923). Thus, in cases with only one defendant, there cannot be two or more persons liable for the award, and the statute, by its plain language, does not apply.
In a previous interpretation of the comparative fault statute, we recognized that although a jury may determine the fault of nonparties, the jury’s allocation of fault to nonparties is “of no practical consequence” when “there is but one defendant against whom judgment can be or has been entered.” Schneider, 433 N.W.2d at 103. For example, in Schneider, even though the jury had apportioned fault among a single defendant and other nonparties, we held that the defendant was liable for the entire award because “there are no other defendants against whom judgment can be entered.” Id.; see also Imlay v. City of Lake Crystal, 453 N.W.2d 326, 330 n. 3 (Minn.1990) (questioning the applicability of the joint and several liability provision of the comparative fault statute in cases in which the plaintiff sues a single defendant). Therefore, our case law supports the conclusion that Minn.Stat. § 604.02, subd. 1, does not apply in a single defendant case. See Engquist v. Loyas, 803 N.W.2d 400, 404-05 (Minn.2011) (“Our previous interpretation of a statute guides us in determining its meaning.”).1 Because the several liability provision is not implicated under the circumstances of this case, the common law rule controls, and the Diocese is liable for the entire award.
The majority purports to be relying on legislative intent to support an expansive interpretation of Minn.Stat. § 604.02, subd. 1, but there is no legislative history indicating that the Legislature intended the statute to apply in a single defendant case or that the Legislature even considered how the statute might apply in a single defendant case. See Michael K. Steenson, Joint and Several Liability in Minnesota: The 2003 Model, 30 Wm. *83Mitchell L.Rev. 845, 860 (2004) (stating that “[n]o clear guidance concerning the interpretation of the [2003 amendments] appears in the history”). If the Legislature had intended that the statute cover nonparties in this situation, the Legislature could have included an express directive to this effect. See Joshua D. Shaw, Limited Joint and Several Liability Under Section 15-38-15: Application of the Rule and the Special Problem Posed by Nonparty Fault, 58 S.C. L.Rev. 627, 684-35 & n. 49 (2007) (observing that “jurisdictions that allow juries to allocate fault to nonparties have statutes with express language to that effect” and noting “a multitude of models” for state legislatures to follow).
Moreover, contrary to our rule requiring strict construction of statutes in derogation of the common law, the majority interprets Minn.Stat. § 604.02, subd. 1, as broadly as possible, concluding that “the statute must be interpreted to apply in all circumstances in which a person would otherwise be jointly and severally liable at common law.” See Rosenberg v. Heritage Renovations, LLC, 685 N.W.2d 320, 327 (Minn.2004) (“Generally, statutes in derogation of the common law are to be strictly construed.”). We should not be so quick to abandon our century-old common law, particularly when our action is based on unexpressed legislative intent. See Francis v. W. Union Tel. Co., 58 Minn. 252, 265, 59 N.W. 1078, 1081 (1894) (stating that it would be “presumptuous” for the court “to lightly discard a [common law] doctrine which has been so long approved”).
B.
The majority essentially rewrites Minn. Stat. § 604.02, subd. 1, in an attempt to make the statute work in a single defendant case. The majority reads “persons” expansively in the several liability provision to include all parties to the transaction, which leads to the conclusion that the several liability provision is triggered by the presence of one defendant and one nonparty tortfeasor. But the majority’s construction of the statute is not reasonable when considering the context of the statute as a whole. See Am. Family Ins. Grp. v. Schroedl, 616 N.W.2d 273, 277 (Minn.2000).
The majority’s construction of the triggering clause — “[w]hen two or more persons are severally hable” — to include nonparties as “persons” results in an ineffective remedial clause — “contributions to awards shall be in proportion to the percentage of fault attributable to each.” Minn.Stat. § 604.02, subd. 1. Because “each” necessarily refers to each “person[ ]” in the triggering clause, and “shall” is mandatory, Minn.Stat. § 645.44, subd. 16 (2010), under the majority’s interpretation, each “person[]” would have an obligation to contribute to the award, even nonparties. Further, section 604.02, subdivision 1, provides that certain “persons” are “jointly and severally liable for the whole award,” for example, “a person whose fault is greater than 50 percent.” Minn.Stat. § 604.02, subd. 1(1). Consequently, if the jury had found Richard Staab to be 51% at fault for his wife’s injury, and “persons” includes all parties to the transaction, Richard Staab would be a “person[ ]” who is jointly and severally liable for the whole award. Nonparties, however, cannot be required to contribute to the award, let alone be jointly and severally liable for the whole award. See Hurr v. Davis, 155 Minn. 456, 459, 193 N.W. 943, 944 (1923) (holding that a judgment against persons not parties to the action was “clearly void for want of jurisdiction”).
To avoid holding nonparties liable for an award, the majority effectively rewrites *84the statute to provide that contributions to awards shall be in proportion to the percentage of fault attributable to each person subject to an adverse judgment. But “[w]e may not add words to a statute.” Johnson v. Cook Cnty., 786 N.W.2d 291, 295 (Minn.2010); see also Beardsley v. Garcia, 753 N.W.2d 735, 740 (Minn.2008) (declining to interpret statute so as to “effectively rewrite” it because that prerogative belongs to the Legislature). The majority’s construction of the statute also does not comport with the language the Legislature actually used. According to the majority, determining which “persons” are severally liable for purposes of the triggering clause does not depend on the judgment because “a person is liable at common law at the moment the tort is committed”;2 however, determining which “persons” must contribute to an award under the remedial clause does depend on the judgment because only parties can be liable for the judgment. This interpretation of section 604.02 violates our rules of construction that require courts to give a consistent meaning to the same terms appearing in the same statute. See Langston v. Wilson McShane Corp., 776 N.W.2d 684, 690 (Minn.2009). Under the majority’s interpretation, the word “persons” has different meanings in the same sentence of the same subdivision of the same statute — “persons” in the triggering clause encompasses all parties to the transaction, whereas the reference to “each person” in the remedial clause includes only parties to the case.3
The majority’s construction of the statute appears to be motivated by a concern *85that requiring the defendant to pay the entire award is not fair, but this has been the common law rule in Minnesota for over a century. See Flaherty v. Northern Pac. Ry. Co., 39 Minn. 328, 329, 40 N.W. 160, 160-61 (1888). The common law places the interests of an innocent plaintiff above the interests of the at-fault tortfeasor. See, e.g., Mathews v. Mills, 288 Minn. 16, 22, 178 N.W.2d 841, 845 (1970). The result reached by the majority in this case leaves the innocent plaintiff uncompensated for over $100,000 in damages. At the same time, the Diocese acknowledges that a defendant typically would have some recourse in this situation: the “right to bring a third-party claim against any other persons who may have contributed to a plaintiffs injuries.” Finally, the majority’s construction of Minn.Stat. § 604.02 exposes the statute to constitutional challenges, particularly in the absence of adequate procedural safeguards to protect the rights of plaintiffs whose recovery can be reduced by fault shifted to nonparties.4
C.
Notwithstanding the majority’s attempt to limit the payment of the Diocese to the innocent plaintiff, the majority’s interpretation of the reallocation provision in section 604.02 will effectively obligate the Diocese to pay the entire award anyway. The reallocation provision provides:
Upon motion made not later than one year after judgment is entered, the court shall determine whether all or part of a party’s equitable share of the obligation is uncollectible from that party and shall reallocate any uncollectible amount among the other parties, including a claimant at fault, according to their respective percentages of fault. A party whose liability is reallocated is nonetheless subject to contribution and to any continuing liability to the claimant on the judgment.
Minn.Stat. § 604.02, subd. 2. The majority interprets the term “party” in subdivision 2 to mean “all persons who are parties to the tort, regardless of whether they are named in the lawsuit.” Applying that meaning of “party” here, Richard Staab is a party to the tort whose “equitable share of the obligation is uncollectible,” Minn. Stat. § 604.02, subd. 2, because he cannot be required to contribute to the judgment. Upon motion, the district court would be required to reallocate that uncollectible amount to the Diocese. See id. Accordingly, the majority’s interpretation of subdivision 2 undoes the effect of its interpretation of subdivision 1.
D.
Construing the plain language of the statute, I conclude that the several liability provision in MinmStat. § 604.02, subd. 1, applies only when there is more than one party with an obligation to contribute to the award. Consistent with the common law, the Diocese, as the sole defendant, is jointly and severally liable for the entire award. Therefore, I would reverse the *86court of appeals’ decision and reinstate the judgment against the Diocese.

. The majority’s efforts to distinguish these cases fail. The majority indicates that Schneider does not support my argument because prior to the 2003 amendments, Minn. Stat. § 604.02, subd. 1 (2002), provided that "[wjhen two or more persons are jointly liable, contributions to awards shall be in proportion to the percentage of fault attributable to each, except that each is jointly and severally liable for the whole award.” According to the majority, “when only one liable person was joined to the suit, that person was liable 'for the whole award.’ ” That person was liable for the whole award, but because of the common law rule, not the statute. Under the majority's interpretation of the statutory language — “contributions to awards shall be in proportion to the percentage of fault attributable to each” — the defendant in Schneider would have been required to contribute to the award only in proportion to his percentage of fault, with the plaintiff recovering the uncol-lectible amounts under the reallocation procedures of the statute. But the court in Schneider specifically rejected this analysis, concluding that the reallocation procedures “are not implicated” when there is only one defendant against whom judgment can be entered. 433 N.W.2d at 103. The majority in essence is concluding that the contribution provision has a different meaning after the 2003 amendments, even though the Legislature did not touch that language. Further, in Inilay, we were questioning the applicability of the statute to cases involving a single defendant. 453 N.W.2d at 330 n. 3


. The majority misapprehends the common law rule that "[cjommon liability 'is created at the instant the tort is committed.’ " Spitzack v. Schumacher, 308 Minn. 143, 145, 241 N.W.2d 641, 643 (1976) (quoting White v. Johnson, 272 Minn. 363, 371, 137 N.W.2d 674, 679 (1965), overruled on other grounds by Tolbert v. Gerber Indus., Inc., 255 N.W.2d 362, 368 n. 11 (Minn.1977)). The cases relied upon by the majority are all contribution cases for which "common liability” is a prerequisite. See, e.g., Am. Auto. Ins. Co. v. Molling, 239 Minn. 74, 76, 57 N.W.2d 847, 849 (1953). In this context, we have explained that "[a] determination of whether common liability exists is to be made at the instant the tort is committed,” Ascheman v. Vill. of Hancock, 254 N.W.2d 382, 384 (Minn.1977), regardless of whether a joint tortfeasor " ‘subsequently acquire[s] a particular defense against an injured party,’ ” Hammerschmidt v. Moore, 274 N.W.2d 79, 81 (Minn. 1978) (quoting Spitzack, 308 Minn, at 145, 241 N.W.2d at 643). Therefore, the common law rule cited by the majority is taken out of context and does not affect the interpretation of Minn.Stat. § 604.02 (2010).


. To avoid a result that requires nonparties to contribute to the award, the majority also ascribes meaning to the Legislature’s choice of the passive voice in the contribution provision. The majority implies that the result here would be different if the Legislature had said, “each shall contribute to the award,” as opposed to "contributions to awards shall be in proportion to the percentage of fault attributable to each,” Minn.Stat. § 604.02, subd. 1. The majority concludes that the statute does not mean what it says — that Minn.Stat. § 604.02, subd. 1, does not address the existence of a particular person’s obligation to contribute to the judgment. The Legislature’s decision to use the passive voice rather than the active voice makes no difference in the meaning of the statute; the difference is mainly one of style. See, e.g., McMullan v. Wohlgemuth, 453 Pa. 147, 308 A.2d 888, 902 n. 6 (1973) (Pomeroy, L, dissenting) ("The difference between the active and passive voices is stylistic only, and it is not such as to change the result.”).
In addition, the majority uses strained logic to avoid a result that finds nonparty "persons” jointly and severally liable for the whole award. The majority indicates that the statutory language providing that certain "persons are jointly and severally liable for the whole award,” Minn.Stat. § 604.02, subd. 1, does not necessarily mean liability for an award that is "enforceable.” It is not reasonable to assume that the Legislature intended to assign responsibility for unenforceable awards.


. See generally Nancy A. Costello, Note, Allocating Fault to the Empty Chair: Tort Reform or Deform?, 76 U. Det. Mercy L.Rev. 571, 581-82 (1999) (noting multitude of constitutional challenges to statutory "empty chair” provisions, a couple of them successful). See, e.g., Plumb v. Fourth Judicial Dist. Court, 279 Mont. 363, 927 P.2d 1011, 1019-21 (1996) (holding that apportionment of liability to nonparties violated substantive due process, in part, because juries are likely to assign a disproportionate share of liability to unrepresented parties). Following Plumb, the Montana Legislature enacted legislative changes that included major restrictions on comparisons of fault with nonparties and significant procedural safeguards to protect the interests of plaintiffs. See Mont.Code Ann. § 27-1-703 (2011).